DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Specifically, each limitation in the claims can be performed by a human. A human can extract a word sequence, represent the word sequence by embedding and visual features, and concatenate the embedding and visual features. Furthermore, a human can visually and mentally calculate and score each embedding. The use of an extraction model and computer implemented application does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. In addition, the dependent claims merely define functions, embedding, applications, document types, visual features, models, etc. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these 

Allowable Subject Matter
Claims 1-16 are not rejected with prior art and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record, alone or in combination, fails to teach at least “a hybrid word embedding layer to concatenate the ELMo embedding, the position embedding, and the visual features to produce hybrid word embeddings; a convolutional transformer to model the hybrid word embeddings to n-gram embeddings; and a feedforward layer to convert the n-gram embeddings into a probability distribution over a set of n-grams and calculate a key phrase score of each n-gram, wherein the neural key phrase extraction model was trained on annotated data based on a labeled loss function to compute cross entropy loss of the key phrase score of each n-gram compared to a label from the annotated dataset”. Claims 17-20 have been analyzed under 35 U.S.C. 101 and the claims as a whole integrates the mental/human process into a practical application. Specifically, the additional elements recite a specific manner of producing topical authority ranking of a website which provides a specific improvement over prior systems. Thus, the claim is eligible because it is not directed to the recited judicial exception.
At best, Mei et al (US 20170150235) teaches in ¶63 “By further incorporating a visual-semantic embedding, LSTM-E architecture can jointly model embedding and translation. During training, the inputs of LSTM are the representations of the input video and the words in the input sentence after 
At best, Xiong et al (US 20190130312) teaches in ¶84 “the disclosed hierarchical policy network comprises a visual encoder trained to extract feature maps from an image of an environment view of the agent, and encode the features maps in a visual representation, an instruction encoder trained to encode a natural language instruction specifying the current task into embedded vectors, and combine the embedded vectors into a bag-of-words (abbreviated BOW) representation, a fusion layer that concatenates the visual representation and the BOW representation and outputs a fused representation”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN KY/Primary Examiner, Art Unit 2669